I dissent, but am of the opinion that section 58 of the Election Law should be construed to mean *Page 84 
that the names to be placed upon the primary ballot should appear thereon in three classes, namely:
1. Candidates for specific offices;
2. Delegates to conventions;
3. Members of committees.
The discretion of the custodian of primary records should be confined to the arrangement of the names for delegates or of certain committees. In the present case, as there are no candidates for specific offices, the names for delegates to conventions should first appear and be followed by the names for members of committees.
I think the order should be modified accordingly.
CULLEN, Ch. J., WILLARD BARTLETT and COLLIN, JJ., concur with HISCOCK, J.; HAIGHT and VANN, JJ., dissent in memorandum and vote for affirmance; CHASE, J., reads memorandum for modification.
Order reversed, etc.